GEORGE C. PRATT, Circuit Judge,
dissenting:
Finding that a “common-sense reading” of 33 U.S.C. § 1344(c) “can lead only to the use of the market entry approach”, the *48majority today holds that in determining whether an “alternative is available”, EPA is to look, not at the present circumstances and most current data, but rather at circumstances and data which existed, perhaps years earlier, when the developer “entered the market”. This market entry theory approaches a sensitive environmental problem through a time warp, it ignores the statute’s basic purpose, and it creates unfair and anomolous results. I therefore dissent.
I. The Legislative History and Purpose of Section 1344-
Section 1344 was enacted by congress in 1972 as part of a broad-based improvement to a national water policy that had been, as congress termed it, “inadequate in every vital aspect.” S.Rep. No. 414, 92 Cong., 2d Sess. 7 (1972). Specifically, the section was intended to address the delicate balance between those activities which endanger “marine environment [and] ecological systems” on the one hand, and those activities “essential for the maintenance of interstate and foreign commerce” on the other. Conf.Rep. No. 1236, 92nd Cong., 2d Sess. 43-44 (1972).
Section 1344 is unusual: its primary purpose is neither to punish those who illegally infringe on national wetlands, nor, as the majority opines, “to provide an incentive [to developers] to avoid choosing wetlands”. To the contrary, the statute is directed at the land itself without any regard to whether the party seeking to develop it has clean hands. Thus, if the “biological integrity” of a specific wetland area outweighs the “interstate and foreign commerce” advantages that the site could provide, the site should remain undeveloped regardless of which developer is seeking the permit. See S.Rep. No. 414, 92nd Cong., 2d Sess. 7 (1972); Conf.Rep. No. 1236, 92nd Cong., 2d Sess. 43-44 (1972). Conversely, if the balance weighs in favor of commerce or other economic advantages, then the land should be developed, again regardless of the specific developer involved. Id. In short, congress designed the section to preserve the environment consistent with reasonable accommodation to the economic and social needs of the public; it was not concerned with the identities or past activities of particular developers.
II. The Purpose of Section 1344 and the Market Entry Theory.
In this case I have no problem with EPA’s basic approach. It conscientiously attempted to weigh the economic advantages against the ecological disadvantages of developing Sweedens Swamp and, in approaching this determination, it properly looked to alternate available sites. However, EPA went wrong — seriously wrong— when it adopted the market entry theory to decide whether an alternate site was available. By focusing on the decisionmaking techniques and tactics of a particular developer, instead of the actual alternatives to disturbing the wetland, EPA ignored the statute’s central purpose.
The market entry theory in effect taints a particular developer with respect to a particular site, while ignoring the crucial question of whether the site itself should be preserved. Under the market entry theory, developer A would be denied a permit on a specific site because when he entered the market alternatives were available, but latecomer developer B, who entered the market after those alternatives had become unavailable, would be entitled to a permit for developing the same site. In such a case, the theory no longer protects the land, but instead becomes a distorted punitive device: it punishes developer A by denying him a permit, but grants developer B a permit for the same property — and the only difference between them is when they “entered the market”.
The market entry theory has further problems. In this case, for example, if a Donald Trump had “entered the market” after NED took the option on the North Attleboro site and made it unavailable, under EPA’s approach he apparently would have been entitled to a permit to develop Sweedens Swamp. But after obtaining the permit and the land, could Trump then sell the package to Pyramid to develop? Or *49could he build the mall and then sell the developed site to Pyramid? If, on the one hand, the answer to these questions is “yes”, then the market entry theory is no more than a troublesome mirage that could easily be circumvented by Pyramid’s using a second party to buy the land and obtain the permit. If, on the other hand, the answer is “no”, then Pyramid is forever tainted, forever prohibited — somewhat like a bill of attainder — from owning this particular site, and only because at some time in the past it had “entered the market” while an alternative was still available.
Furthermore, in a business that needs as much predictability as possible, the market entry theory will regrettably inject exquisite vagueness. When does a developer enter the market? When he first contemplates a development in the area? If so, in what area — the neighborhood, the village, the town, the state or the region? Does he enter the market when he first takes some affirmative action? If so, is that when he instructs his staff to research possible sites, when he commits money for more intensive study of those sites, when he contacts a real estate broker, when he first visits a site, or when he makes his first offer to purchase? Without answers to these questions a developer can never know whether to proceed through the expense of contracts, zoning proceedings, and EPA applications. Such a vague standard as “market entry” falls far short of the requirement that an agency articulate its standards with sufficient clarity so that the affected community may know what those standards are. See Motor Vehicle Manufacturers Ass’n v. State Farm Mutual Insurance Co., 463 U.S. 29, 48 (1983); Port Terminal Railroad Ass’n v. United States, 551 F.2d 1336, 1344-45 (5th Cir.1977).
Even more important, the result reached by EPA and the majority is contrary to what congress sought to achieve when it passed § 1344. Pyramid has been “punished” for beginning its quest when the North Attleboro site was still available; but Sweedens Swamp nevertheless could be destroyed through an identical application by some other developer who happened to enter the market after that alternate site became unavailable. And this would be so even if another, better-suited site should become available after the second developer enters the market, because the “common sense” market entry theory looks only, and blindly, to the alternatives available at the time the applicant “entered the market”.
III. The Proper Theory for Determining Whether an Alternate Site is Available.
Since congress delegated to EPA the responsibility for striking a difficult and sensitive balance among economic and ecological concerns, EPA should do so only after considering the circumstances which exist, not when the developer first conceived of his idea, nor when he entered the market, nor even when he submitted his application; rather, EPA, like a court of equity, should have the full benefit of, and should be required to consider, the circumstances which exist at the time it makes its decision. This is the only method which would allow EPA to make a fully informed decision — as congress intended — based on whether, at the moment, there is available a site which can provide needed economic and social benefits to the public, without unnecessarily disturbing valuable wetlands.
Such a “time of decision” theory is reinforced by the present-tense language of the regulation, which commands EPA to determine whether an alternate site “is available”. See Gwaltney of Smithfield v. Chesapeake Bay Foundation, 108 S.Ct. 376, 381 (1987) (present tense language in regulation means agency should apply that regulation to present, not past, circumstances). It is also supported by the express statements of congress when it passed the statute, and, I would submit, by true “common sense”. Any agency given the unenviable task of balancing essentially incomparable factors in determining what is in the public’s best interest, should look to the most up-to-date data, and evaluate the most current circumstances. Any other analysis would effectively tie the agency to an irrelevant date in the past, when the *50question to be decided is how to balance the environmental and commercial interests of the present and the future.